DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	The prior art Klippel et al. (U.S. Patent No. 6,031,368) discloses an electrical coupling apparatus and sensor for electrical power distribution field.  The apparatus comprises a conductor of a separable insulated connector component. The first portion includes a tubular conductor disposed therein which defines a bore.  A threaded rod extends through the bore and serves to fasten the coupling apparatus to the T-body elbow.  The bushing well includes a conductor portion which is electrically connected to the tubular conductor.   A sensed voltage output is provided using components such as capacitive coupling components, capacitors, resistors or transformers.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the low voltage signal corresponds to the high voltage signal in a ratio between about 1:100 and about 1:100.000.”

Allowable Subject Matter

2.    Claims 1, 3-6, 9, 11, 14, 16, 17 and 20-22 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
“wherein the low voltage signal corresponds to the high voltage signal in a ratio between about 1:100 and about 1:100.000.”

	 Claims 3, 4, 6, 9, 11, 14, 16, 17 and 21-22 are allowable due to their dependencies on claim 1; claim 5 is allowable due to its dependency on claim 4.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866